Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the election dated 08/19/2022, Claims 1-8 and 16-24 are elected for continued examination, with traverse. 
Claims 1-24 are pending. Claims 1-24 are examined.

Priority
This application claims priority from Provisional Application Nos. 62865155 dated 06/22/2019.  

Restriction/Election
Claims 15-20 were restricted in Office Action dated 06/20/2022. Applicant timely traversed the restriction (election) requirement in the reply filed 08/19/2022. The Examiner agrees. Group I (claims 1-8 and 16-24) and II (15-20) are not independent or distinct from the other. The restriction requirement is withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/27/2021, 06/15/2021, 10/12/2021, 02/25/2022, 03/24/2022, 07/27/2022 and 08/09/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 12-16 of copending Application No. 16/901, 368 (reference application). The claims of the present application contain several, if not all, features present in the claims of the ‘368 application. Any features not taught by the ‘368 application would have been obvious in view of the cited prior art of record (see citations, infra). And, a person having skill in the art would be motivated to combine the prior art of record (see, infra) with the claimed features of the ‘368 to arrive at the presently claimed invention with the motivation of programing implantable medical devices through telemedicine applications.
This is a provisional nonstatutory double patenting rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 9, 10, 12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde (US 2013/0218582) and in further view of Ghani (US 2017/0116384).

REGARDING CLAIM 16
LaLonde discloses a healthcare delivery system, comprising: a first external device configured as a clinician programmer device associated with a clinician ([0010] teaches a clinician interface device (interpreted by examiner as the first external device configured as the clinician programmer device associated with a clinician)); a second external device configured as a patient controller device associated with a patient ([0010] teaches a patient interface device (interpreted by examiner as the second external device configured as the patient controller device associated with the patient)); and an implantable medical device (IMD) implanted in the patient ([0002] teaches patients having implantable medical devices (IMDs)), the IMD supporting a therapy application configured to be programmable by at least one of the clinician operating the first external device and the patient operating the second external device ([0017] teaches the patient interface device is configured to program the IMD with IMD settings and [0038] teaches allowing the clinician and health care professional to use a single device and user interface to make programming changes to IMDs (interpreted by examiner as the IMD supporting a therapy application configured to be programmable by at least one of the clinician operating the first external device and the patient operating the second external device)), the remote care session configurable to selectively allow a remote therapy session in addition to an audio and video (AV) communication session that facilitates a telehealth consultation between the clinician and the patient, the remote therapy session for delivering one or more programming instructions to the patient's IMD from the clinician programmer device ([0010] teaches a clinician interface device configured to be in remote, bi-directional audio/video communication (interpreted by examiner as the remote therapy session) with the patient interface device. [0024] teaches the telemedicine system includes a clinician interface device at a clinician location remote from the patient and teaches the clinician and patient can speak to and see each other in real time, even though they are in different locations. The clinician interface device provides video images and audio of the patient, and the patient interface device provides video images and audio of the clinician (interpreted by examiner as a remote therapy session in addition to an audio and video (AV) communication session that facilitates a telehealth consultation between the clinician and the patient) and [0038] teaches the clinician and health care professional to use a single device and user interface to conduct patient evaluations and make programming changes to IMDs (interpreted by examiner as delivering one or more programming instructions to the patient's IMD from the clinician programmer device))

LaLonde does not explicitly disclose, however Ghani discloses:
 wherein the first external device and the second external device are each configured to execute respective program code portions for facilitating respective graphical user interfaces (GUI) that allow establishing a remote care session between the clinician and the patient, the remote therapy session in response to an input by the patient at the patient controller device to indicate selection of the remote therapy session (Ghani at [0029] teaches platform (interpreted by examiner as the telemedicine system of LaLonde) that provides real-time communication between the patient and a healthcare professional [0095] teaches accessing platform via graphical user interface with a list of platform services that the user can access, for example, the user (in this case a patient) can access live care (such as a telemedicine consultation) (interpreted by examiner as the remote care session of LaLonde) or book appointments (interpreted by examiner as the remote therapy session in response to an input by the patient at the patient controller device to indicate selection of the remote therapy session). [0035] teaches user endpoint device and physician endpoint device (interpreted by examiner as the first and second external devices of LaLonde) [0143] teaches user can be patients or doctors).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the telemedicine system for IMD patients of LaLonde to incorporate graphical user interface and an input by the patient to indicate selection of the remote therapy session as taught by Ghani, with the motivation of allowing delivery of the same high-quality standard of care that is provided in an office setting while also saving time, money, increasing efficiency and increased access to healthcare professionals. (Ghani at [0030]).

REGARDING CLAIM 19
LaLonde and Ghani disclose the limitation of claim 16.
Ghani does not explicitly disclose, however LaLonde further discloses:
The healthcare delivery system as recited in claim 18, further comprising a remote care session manager configured to support a first trusted association between the first external device and the IMD and a second trusted association between the second external device and the IMD (LaLonde at [0005] teaches a method is described for assisting a remote implantable medical device (IMD) clinician with evaluation of a patient having an IMD (interpreted by examiner as support a first trusted association between the first external device and the IMD). [0006] teaches providing a patient interface device at a patient location configured to retrieve identity data and sensor data from an implantable medical device (IMD) (interpreted by examiner as support a second trusted association between the second external device and the IMD)).

REGARDING CLAIM 20
LaLonde and Ghani disclose the limitation of claim 16.
Ghani does not explicitly disclose, however LaLonde further discloses:
The healthcare delivery system as recited in claim 18, wherein the GUI of the patient controller device is configured to display the one or more remote care therapy session controls comprising a "start" control, a "pause" control, a "resume" control, and an "end" control (LaLonde at [0056] teaches activating end button (interpreted by examiner as “end” control)).

REGARDING CLAIM 10
Claim 10 is analogous to Claim 20 thus Claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 20.

REGARDING CLAIM 1
Claim 1 is analogous to Claim 16 thus Claim 1 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 16.

REGARDING CLAIM 2
LaLonde and Ghani disclose the limitation of claim 1.
LaLonde does not explicitly disclose, however Ghani further discloses:
The method as recited in claim 1, wherein the remote care session is established between the patient controller device and the clinician programmer device after the patient has activated a suitable graphical user interface (GUI) control provided as part of a GUI associated with the patient controller device and the clinician has activated a corresponding GUI control provided as part of a virtual waiting room displayed on a GUI associated with the clinician programmer device (Ghani at [0095] teaches accessing platform via graphical user interface with a list of platform services that the user can access. [0143] teaches user can be patients or doctors. [0109] teaches the patient is placed in a virtual waiting room where available physicians can review the waiting patients and their criteria before engaging in a call).

REGARDING CLAIM 3
LaLonde and Ghani disclose the limitation of claims 1 and 2.
LaLonde does not explicitly disclose, however Ghani further discloses:
The method as recited in claim 2, wherein the remote therapy session is established responsive to a suitable selection input by the patient at the patient controller device (Ghani at [0109] teaches the patient may select from the list of available physicians which includes the option to video conference with a physician on-call who is immediately available to see the patient).

REGARDING CLAIM 5
LaLonde and Ghani disclose the limitation of claim 1.
Ghani does not explicitly disclose, however LaLonde further discloses:
The method as recited in claim 3, wherein the one or more programming instructions are provided over a period of time to adjust or readjust one or more stimulation settings of the IMD based on the clinician's observations of how the patient is responding to different stimulation settings via the AV communication session (LaLonde at [0041] teaches the system is making a useful comparison of like or similar data gathered at different times, so that the system will be able to accurately identify changes in the patient. [0071] teaches the implantable medical device can be configured to store data over a period of time, and periodically communicate with the interface device or another device in order to transmit some or all of the stored data. [0073] teaches implantable medical device coupled to one or more stimulation leads, sensing and pacing channel in communication with the stimulation leads. The channel interfaces can include analog-to-digital converters for digitizing sensing signal inputs from the sensing amplifiers and registers which can be written to by the microprocessor in order to output pacing pulses, change the pacing pulse amplitude, and adjust the gain and threshold values for the sensing amplifiers.).

REGARDING CLAIM 8
LaLonde and Ghani disclose the limitation of claim 1.
Ghani does not explicitly disclose, however LaLonde further discloses:
The method as recited in claim 3, wherein the one or more programming instructions are provided to the IMD to effectuate a remote care therapy application comprising at least one of a spinal cord stimulation (SCS) therapy, a neuromuscular stimulation therapy, a dorsal root ganglion (DRG) stimulation therapy, a deep brain stimulation (DBS) therapy, a cochlear stimulation therapy, a drug delivery therapy, a cardiac pacemaker therapy, a cardioverter-defibrillator therapy, a cardiac rhythm management (CRM) therapy, an electrophysiology (EP) mapping and radio frequency (RF) ablation therapy, an electroconvulsive therapy (ECT), a repetitive transcranial magnetic stimulation (rTMS) therapy, a vagal nerve stimulation (VNS) therapy, and one or more physiological condition monitoring applications (LaLonde at [0003] teaches providing therapy using Cardiac rhythm management (CRM) devices and [00027] teaches neuro-stimulator).

REGARDING CLAIM 9
Claim 9 is analogous to Claims 1 and 16 thus Claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 16.
Ghani further teaches non-transitory tangible computer-readable medium having program code stored thereon for execution on a patient controller device for facilitating remote therapy and telehealth delivery in an integrated session ([0167]), the computer readable medium comprising: a code portion for displaying a mode selector icon on a graphical user interface (GUI) display of the patient controller device, the mode selector icon for accepting input by the patient to launch a remote care session with a clinician having a clinician programmer device ([0109] teaches the patient who requires medical attention launches the application. The patient may be presented with a series of questions to help produce a list of qualified medical providers to address the unique medical need. In one embodiment, the patient is placed in a virtual waiting room where available physicians can review the waiting patients and their criteria before engaging in a call. In another embodiment, the patient may select from the list of available physicians which includes the option to visit a medical provider in person or via video conference with a physician on-call who is immediately available to see the patient and [0111] teaches the physician may launch the secure application on her communication device to engage patient consultation and [0096] teaches graphical user interface and accessing features of the platform through the screen through various icons displayed on the screen (interpreted by examiner as a mode selector icon). The patient and the physician conduct a confidential telemedicine consultation); a code portion for displaying one or more audio controls and one or more video controls for facilitating an audiovisual (AV) communication session associated with the remote care session after the remote care session is established between the patient controller device and the clinician programmer device, the one or more video controls operative to effectuate a first display window and a second display window on the GUI display for respectively presenting an image of the clinician and an image of the patient ([0025] teaches simultaneously display and transmit all medical information of a patient through audio, video and data from any geographical location and [0035] teaches system may comprise a user endpoint device having a display and an audiovisual receiver in communication with a processor, a physician endpoint device having a display and an audiovisual receiver in communication with a processor (interpreted by examiner as a first display window and a second display window on the GUI display)); and a code portion for displaying one or more remote care therapy session controls in an overlay panel presented on the GUI display ([0150] teaches tracking of a specific-user (interpreted by examiner as one of remote care therapy control) on a graphical user interface map overlay)

REGARDING CLAIM 12
Claim 12 is analogous to Claims 1, 2, 9 and 16 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1, 2, 9 and 16.

Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde (US 2013/0218582), in view of Ghani (US 2017/0116384) in further view of Thompson (US 2002/0103505).

REGARDING CLAIM 4
LaLonde and Ghani disclose the limitation of claims 1-3.
LaLonde and Ghani do not explicitly disclose, however Thompson further discloses:
The method as recited in claim 3, wherein the one or more programming instructions to the patient's IMD via the remote therapy session are provided only after verifying that remote care therapy programming with the patient's IMD is compliant with regulatory requirements of one or more applicable local, regional, national, supranational governmental bodies, non-governmental agencies, and international health organizations (Thompson at [0008] teaches programing at IMD and [0014] teaches device meeting requirements of a particular healthcare institution (interpreted by examiner as compliant with regulatory requirements of one or more applicable local health organizations)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of LaLonde and Ghani to incorporate programming with the patient's IMD is compliant with regulatory requirements as taught by Thompson, with the motivation of optimizing characteristics and functions of implantable medical devices. (Thompson at [0002]).

REGARDING CLAIM 6
LaLonde and Ghani disclose the limitation of claim 1.
LaLonde and Ghani do not explicitly disclose, however Thompson further discloses:
The method as recited in claim 3, further comprising: establishing a first trusted association between the IMD and the clinician programmer device at a remote care session manager when the clinician programmer device and the patient are in proximity of each other; and establishing a second trusted association between the patient controller device and the IMD at the remote care session manager when the patient controller device and the patient are in proximity of each other (Thompson at [0035] teaches he implanted device includes a telemetry transceiver for communicating data and operating instructions between the implanted device and an external patient communications control device (interpreted by examiner as the clinician programmer device and patient controller device) that is located in proximity to the patient within the implanted device transceiving range).

Claims 7, 11, 15, 17, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde (US 2013/0218582), in view of Ghani (US 2017/0116384) in further view of Parmanto (US 2013/0246084).

REGARDING CLAIM 7
LaLonde and Ghani disclose the limitation of claim 1.
LaLonde and Ghani do not explicitly disclose, however Parmanto further discloses:
The method as recited in claim 3, further comprising remotely controlling a camera component associated with the patient controller device by activating one or more GUI controls of the clinician programmer device to pan and zoom on different parts of the patient in order to obtain high resolution images (Parmanto at [0029] teaches control of the display screens and high-quality videoconferencing. [0035] teaches allows clinicians to naturally control the video screens using touch or mouse by directly controlling the screen, e.g., to zoom, pan, or tilt).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of LaLonde and Ghani to incorporate high resolution images as taught by Parmanto, with the motivation of supporting low-volume services to homes, yet scalable to support high-volume enterprise-wide telehealth services. (Parmanto at [0008]).

REGARDING CLAIM 17
LaLonde and Ghani disclose the limitation of claim 16.
LaLonde does not explicitly disclose, however Ghani further discloses:
The healthcare delivery system as recited in claim 16, wherein the GUI of the patient controller device is configured for displaying one or more remote care therapy session controls with respect to the remote therapy session, the one or more remote care therapy session controls at the patient controller device operative to facilitate an intervention of the remote therapy session by the patient while the AV communication session is maintained (Ghani at [0095] teaches GUI contains services that a user can access such as access live care, book appointments (interpreted by examine as for displaying one or more remote care therapy session controls with respect to the remote therapy session) [0017] teaches control unit displaying clinical information and videoconferencing information and processes each separately). 

LaLonde and Ghani do not explicitly disclose, however Parmanto further discloses:
and one or more patient-side AV controls with respect to the AV communication session of the remote care session (Parmanto at [0008] teaches camera control and image capture. [0113] teaches controlling the layout of the patient station and adjusting to the video screen size and location (interpreted by examiner as one or more patient-side AV controls with respect to the AV communication session of the remote care session))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of LaLonde and Ghani to incorporate AV controls as taught by Parmanto, with the motivation of supporting low-volume services to homes, yet scalable to support high-volume enterprise-wide telehealth services. (Parmanto at [0008]).

REGARDING CLAIM 18
Claim 18 is analogous to Claim 17 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 17.
LaLonde further teaches the one or more remote care therapy setting controls operative to facilitate one or more adjustments with respect to the patient's IMD to provide appropriate therapy to the patient as part of the remote care session ([0030] teaches the external storage media allows storage of IMD data, settings of the IMD, IMD settings that are entered using the patient interface device and audio/video data of the patient and [0031] teaches use the patient interface device to program IMDs, record data from IMDs, allow monitoring of the implanted device and upload information to a server (interpreted by examiner as one or more remote care therapy setting controls operative to facilitate one or more adjustments with respect to the patient's IMD)), 

Parmanto further teaches wherein the one or more clinician-side AV controls and the one or more remote care therapy setting controls are consolidated in a minimized overlay panel presented on the GUI of the clinician programmer device while maximizing a display region so as to facilitate an enlarged presentation of the patient's image during the remote care session ([0021] teaches layout control and [0029] teaches control of the display screens. [0035] teaches The innovation allows clinicians to naturally control the video screens using touch or mouse by directly controlling the screen, e.g., to zoom, pan, or tilt. [0091] teaches capability to control the screen layout of the remote patient station, it enables a clinician to remotely control the patient station as desired or appropriate (interpreted by examiner as means to consolidated in a minimized overlay panel presented on the GUI of the clinician programmer device while maximizing a display region so as to facilitate an enlarged presentation)).

REGARDING CLAIM 24
LaLonde and Ghani disclose the limitation of claim 16.
LaLonde and Ghani does not explicitly disclose, however Parmanto further discloses:
The healthcare delivery system as recited in claim 22, wherein the GUI of the clinician programmer device is further configured to display one or more data labeling buttons operative to accept input by the clinician corresponding to a subjective characterization of audio or video quality of the AV communication session by the clinician during the remote care session(Parmanto at [0033] teaches control of video streams to match or surpass the face-to-face clinical sessions and [0035] teaches capabilities for controlling the remote screen layout using either touch or mouse and allowing clinician to select video screens and how they should be presented on the patient side (their sizes and locations) (interpreted by examiner as operative to accept input by the clinician corresponding to a subjective characterization of video quality)).

REGARDING CLAIMS 11, 15 and 23
Claims 11, 15 and 23 are analogous to Claim 24 thus Claims 11, 15 and 23 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 24.

Claims 13, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde (US 2013/0218582), in view of Ghani (US 2017/0116384)and in further view of Osborn (US 2003/0120324).

REGARDING CLAIM 21
LaLonde and Ghani disclose the limitation of claim 16.
LaLonde and Ghani do not explicitly disclose, however Osborn further discloses:
The healthcare delivery system as recited in claim 20, wherein the GUI of the clinician programmer device is configured to display the one or more remote care therapy setting controls that are actuatable to expand into additional controls for further refining one or more IMD settings (Osborn at [abstract] teaches medical devices implanted in patients. [0045] teaches the variety of settings and possible values for the settings are displayed and can be altered by the physician as desired to tune the medical device (interpreted by examiner as means to display the one or more remote care therapy setting controls that are actuatable to expand into additional controls for further refining one or more IMD settings, of LaLonde)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of LaLonde and Ghani to incorporate adjusting IMD settings as taught by Osborn, with the motivation of allowing a medical practitioner to remotely program a medical device that is located with the patient with readily accessible means or with minimal special equipment. (Osborn at [0003]).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 21 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 21.

REGARDING CLAIM 22
LaLonde and Ghani disclose the limitation of claim 16.
LaLonde and Ghani do not explicitly disclose, however Osborn further discloses:
The healthcare delivery system as recited in claim 21, wherein the one or more remote care therapy setting controls comprise one or more of a pulse amplitude setting control, a pulse width setting control, a pulse frequency setting control, a firing delay control, a pulse repetition parameter setting control, a biphasic pulse selection control, a monophasic pulse section control, a tonic stimulation selection control, a bust stimulation selection control, a lead selection control, an electrode selection control, and a "stop stimulation" control (Osborn at [0045] teaches parameter setting such as pulse width).

REGARDING CLAIM 14
Claim 14 is analogous to Claim 22 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 22.

Response to Arguments
Restriction/Election
Regarding the traverse of the restriction of Group II claims, the Examiner has considered the applicant arguments, and finds them persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Haller (US 2002/0082665) teaches system and method of communicating between an implantable medical device and a remote computer system or health care provider. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626